Citation Nr: 0700098	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 1999 and December 2002.   

In an August 2006 statement, the veteran expressed 
disagreement with the July 2006 rating decision denying 
entitlement to TDIU.  He also indicated that he wished to 
change his power of attorney (POA).  However, a Report of 
Contact dated in November 2006 reflects contact with the 
veteran and his representative and notes that he did not want 
to change his two issues on appeal and wanted to proceed with 
the matters certified for appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the veteran submitted additional statements 
and evidence in support of his claims.  There is no 
indication that the veteran was waiving RO consideration of 
the newly submitted evidence in the first instance.  To 
ensure that the veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, with the new evidence, for its initial consideration.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims for 
service connection for PTSD and an 
initial rating in excess of 20 percent 
for diabetes mellitus, including 
consideration of all additional evidence 
submitted by the veteran since its July 
2006 supplemental statement of the case 
(SSOC).  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


